—Judgment unanimously affirmed. Memorandum: County Court’s determination that the statement of defendant was voluntarily made after he knowingly, intelligently and voluntarily waived his Miranda rights is supported by the record. The conflicting testimony of defendant that no Miranda warnings were given and that his statement was induced by his belief that he "could get off with another deal” presented issues of credibility to be resolved by the hearing court. It is well settled that the hearing court’s determination of credibility issues will not be disturbed on appeal unless unsupported as a matter of law (see, People v Ingraham, 172 AD2d 870; see also, People v Prochilo, 41 NY2d 759, 761).
Lastly, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Strobridge, J. —Robbery, 1st Degree.) Present—Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.